226 F.2d 337
James Robert TAYLOR, Appellant,v.UNITED STATES of America, Appellee.
No. 12566.
United States Court of Appeals District of Columbia Circuit.
Argued June 8, 1955.
Decided July 7, 1955.

Messrs. James S. Brocard and D. A. St. Angelo, Washington, D. C., for appellant.
Mr. Lewis Carroll, Asst. U. S. Atty., with whom Messrs. Leo A. Rover, U. S. Atty., and Arthur J. McLaughlin, Asst. U. S. Atty., were on the brief, for appellee.
Before PRETTYMAN, FAHY and BASTIAN, Circuit Judges.
PER CURIAM.


1
This proceeding was filed under 28 U.S.C. § 2255, to vacate the sentence imposed on appellant upon his conviction on a narcotics charge. The main ground urged is that he was denied his right to the effective assistance of counsel, as guaranteed under the Sixth Amendment. Counsel on this appeal were appointed by the District Court and were not appellant's trial counsel.


2
We think the motion, under the particular circumstances of the case, should have been granted.


3
Reversed and remanded with directions to vacate the sentence and award a new trial.


4
PRETTYMAN, Circuit Judge.


5
I would remand the Section 2255 proceeding to the District Court for a finding, after an evidentiary hearing, including both oral testimony and cross-examination, whether Taylor knew at the time he employed counsel that these counsel represented Monroe. See United States v. Hayman, 1952, 342 U.S. 205, 72 S.Ct. 263, 96 L.Ed. 232.